Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6, 8-10, 14-19,21 and 25-29 are allowed.
Nakazawa (JP 2006-301867, English machine translation) discloses fig. 1, element 30, a thumbnail generation unit 30 that generates a thumbnail image from a document file. Moreover, NAkazawa discloses [0077] Next, the process proceeds to step 110. In step 110, it is determined whether or not is N. That is, it is determined whether or not all of the document files have been displayed. If is not, the process proceeds to step 112. In step 112, 1 is added to n. That is, a document file to be processed is determined. After 1 is added to, the process returns to step 102 again. [0078] If, in step 110, is "", I. e., if all the document files have been displayed, the process proceeds to step 114. In step 114, a thumbnail image corresponding to a document file to be displayed. Therefore, Nakazawa discloses the first image file is determined by the determination unit to be a file that includes the information, and the second file is determined by the determination unit to be not a file that includes the information. Nakazawa discloses the thumbnail generation unit 30 generates a thumbnail image of a document file corresponding to the icon 82 in the background. When the predetermined rule is, for example, a document management screen 14 shown in FIG. 3, the predetermined rule is such that the file 1  (first image)→ the file 2 (second image) →. → the file (the number of document files is defined as) is sequentially converted from the left to the right as shown in the temporary display area 80. If it is desired to convert the file into a thumbnail image 62 prior to the file L (L <M), a drop and drag operation is performed by the mouse button 16 A as shown by an arrow 3 A. By moving the position of the icon 82 which moves an icon 82 M corresponding to the file M to the left side of the icon 82 L corresponding to the file L in the temporary display area 80, the order of conversion of the icon 82 into the thumbnail image 62 can be changed. Then, from the completion of generation, the thumbnail display unit 34 displays the thumbnail image on the lower right side of the document management screen 14 (indicated by a dotted line 3 B). [0047] Further, when the thumbnail image displayed in the reduced image display area 60 is moved by the mouse 16 into the temporary display area 80, an instruction is given to the icon generation unit 32 so as to generate an icon of a document file corresponding to the thumbnail image. Further, when the icon displayed in the temporary display area 80 is moved by the mouse 16 into the reduced image display area 60, a thumbnail image of the document file corresponding to the icon is instructed Nakazawa discloses an image display apparatus comprising: a generation unit configured to execute a generation process of a display image based on a image file (fig. 3); a display unit configured to display the display image generated by the generation unit (see figs. 3-5, par. 40). Nakazawa discloses the generation unit configure to cause, in a case that the generation unit has been executing the generation process of a first display image based on a first image file for a predetermined time, the generation unit to start the generation process of a second display image based on a second image file (see the argument above. Figs.3, 6, 7).                
Neubrand et al. (US 2011/0055765) discloses the Image Kit framework 2020, using a command format of the image capture engine, passes the command to import images along another chain. The command is passed to (1) the Image Capture Core framework 2010, to (2) the Image Capture Extension 1814, to (3) the device module 1816, and finally to (4) the camera 1826. The camera then sends the image file and/or metadata to (1) the device module 1816, to (2) the Image Capture Extension 1814, to (3) the Image Capture Core framework 2010, to (4) the Image Kit framework 2020, to (5) the image storage 2015. The Image Kit framework 2020 then sends the imported image and/or metadata about the imported image (e.g., a thumbnail, location information, timestamps, etc.) to the image capture connection module 2030 as a return of the API call. The image capture connection module 2030 passes the data to the viewer coordinator 2040, which passes the image file on to the appropriate module of the image viewing application 1911. For example, the image file can be passed to the image converter 2060 to be saved and/or converted to a specified format. 
Ito US 20190027117 FIG. 2 illustrates an example of a hardware configuration of the image display apparatus 100 according to the present exemplary embodiment. The image display apparatus 100 is what is called a multifunction peripheral (MFP), including a scan engine 130 and a print engine 150. Additionally, the image display apparatus 100 further includes a control unit 110, an operation unit 120, a printer CPU board 140, a power supply 160, and a power switch 161. The scan engine 130 includes a scan unit 131, which reads a document placed on a platen to generate image data, and a document feeding unit 132. The print engine 150 includes a marking unit 151, a paper feeding unit 152, a paper discharge unit 153, a fixing unit 154, and a fan 155 for cooling. The paper feeding unit 152 feeds sheets of paper one by one from a stack of sheets of paper placed on a paper feed stage or a paper feed tray to the marking unit 151. The marking unit 151, which is a unit configured to print an image on a sheet of paper fed from the paper feeding unit 152, performs processes of electric charging, exposure, development, and transfer. The fixing unit 154 fixes toner deposited by the marking unit 151 on a sheet of paper with use of heat and pressure. The paper discharge unit 153 discharges a sheet of paper having an image printed thereon to the outside of the image display apparatus 100.
None of the references cited in record discloses an image display apparatus comprising: a generation unit configured to execute a generation process of a display image based on an image file; a display unit configured to display the display image generated by the generation unit; and a control unit configure to cause, in a case that the generation process of a first display image based on a first image file a file format of which is a predetermined file format did not end within a predetermined time since the generation process of the first display image had started, the generation unit to start the generation process another display image based on another image .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/            Primary Examiner, Art Unit 2623